 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No: 1:18-CR-0225-LJO

12                                 Plaintiff,             STIPULATION AND PROTECTIVE ORDER
                                                          BETWEEN THE UNITED STATES AND
13                                                        DEFENDANT HAMBARTSUMYAN
                                                          REGARDING PRODUCTION OF PROTECTED
14                          v.                            INFORMATION

15

16   HERMINE HAMBARTSUMYAN ET AL.,

17                                 Defendants.

18
19

20          WHEREAS, the discovery in this case contains private personal information regarding third
21 parties (both adults and minors), including but not limited to their names, dates of birth, physical

22 descriptions, medical information, telephone numbers and/or residential addresses (“Protected

23 Information”); and

24          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
25 unauthorized disclosure or dissemination of this information to anyone not a party to the court
26 proceedings in this matter;

27          The parties agree that entry of a stipulated protective order is therefore appropriate.
28                                                        1
 1          THEREFORE, defendant Antonio Gastelum, by and through his counsel of record, Roger T.

 2 Nuttall (“Defense Counsel”), and the United States of America, by and through Assistant United States

 3 Attorney Michael G. Tierney, hereby agree and stipulate as follows:

 4          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 5 Criminal Procedure, and its general supervisory authority.

 6          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 7 part of discovery in this case (hereafter, collectively known as “the discovery”).

 8          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 9 documents that contain Protected Information with anyone other than Defense Counsel’s attorneys,

10 designated defense investigators, designated defense experts, and support staff. Defense Counsel may

11 permit the defendant to view unredacted documents under the supervision of his attorneys, defense

12 investigators, and/or support staff while in the offices of defense counsel or in another location chosen by

13 defense counsel. The parties agree that Defense Counsel, defense investigators, and support staff shall

14 not allow the defendant to retain Protected Information contained in the discovery. The parties agree that

15 Defense Counsel, defense investigators, and support staff may provide the defendant with copies of

16 documents, if any, from which Protected Information has first been redacted.

17          4.      The parties acknowledge that the defendant may have access to unredacted copies of items

18 contained in the discovery because they are business records of organizations with which she was
19 associated. This Protective Order does not apply to the original unredacted documents in the possession

20 of those organizations, but does apply to copies produced as part of discovery.

21          5.      The discovery and information therein may be used only in connection with the litigation

22 of this case and for no other purpose. The discovery is now and will forever remain the property of the

23 United States of America (“Government”). Defense Counsel will return the discovery to the government

24 or, alternatively, keep it archived within its sole possession at the conclusion of the case.

25          6.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

26 ensure that it is not disclosed to third persons in violation of this agreement.

27

28                                                        2
 1            7.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

 2 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

 3            8.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

 4 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 5 this Order.

 6

 7 IT IS SO STIPULATED.

 8
 9 Dated: February 25, 2019                              By: /s/ Roger T. Nuttall
                                                         Roger T. Nuttall
10                                                       Attorney for Defendant
                                                         Hermine Hambartsumtan
11

12 Dated: February 25, 2019                              McGREGOR W. SCOTT
                                                         United States Attorney
13

14                                                       By: /s/ Michael G. Tierney
                                                         Michael G. Tierney
15                                                       Assistant U.S. Attorney

16

17

18 IT IS SO ORDERED.
19
     Dated:        February 26, 2019                            /s/   Sheila K. Oberto           .
20                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
26

27

28                                                       3
